The following opinion was filed April 19, 1881
LyoN, J.
In the opinion filed in this case it was said: “It is freely admitted by the learned counsel for the defendant company, that, to work a forfeiture of the contract, the breach must be a substantial one.” In his argument on a motion for a rehearing of the cause, the counsel referred to disclaims any such admission. A re-examination of his original brief shows that he is right, and that the statement was not warranted by anything he said. His language was: “We find that if there has been a breach of either of the agreements mentioned, the *645plaintiff cannot recover; at least, any substantial breach of the agreement as ma.de, and in the manner and form agreed upon by the parties.” The writer of the opinion hastens to express his regret that he misapprehended the meaning of counsel, and, with the assent of his brethren, to withdraw the objectionable statement.
On the merits of the motion, it is only necessary to say that we have carefully considered the argument of the learned counsel, but it fails to change our views of the law of the case, as expressed in the former opinion. The case was decided expressly and entirely upon its own facts; and although a general rule was suggested as probably correct, none was authoritatively laid down for the government of other cases. It was believed that this was sufficiently stated in the opinion.
By the Oourt.— Motion denied, with $25 costs.